

115 HR 3506 IH: Article I Restoration Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3506IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Posey introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo sunset new Federal regulatory rules after 3 years, and for other purposes.
	
 1.Short titleThis Act may be cited as the Article I Restoration Act of 2017. 2.Sunset of Federal regulations after 3 years (a)SunsetAny covered rule issued by an agency after the date of the enactment of this Act shall sunset on the date that is three years after the effective date of such covered rule, unless specifically reauthorized by an Act of Congress.
 (b)After sunsetAn agency may not reissue, enforce, revise, or take other regulatory action related to a covered rule that has sunset under subsection (a).
 (c)Oversight by OMB and heads of agenciesThe Director of the Office of Management and Budget or the head of the relevant agency may oversee the sunset of covered rules under subsection (a).
			3.Submission of request for reauthorization to Congress
 (a)Request for reauthorizationIf the head of an agency that issues covered rules wants to request a reauthorization for such rules, such head shall, not later than the December 1 that is one year before the date on which the covered rule is scheduled to sunset, submit to Congress and any appropriate committee of Congress a report containing such request that includes—
 (1)a justification for the reauthorization of each covered rule; (2)any related covered rules; and
 (3)any recommendation or request made by the chair or ranking member of an appropriate committee of Congress.
 (b)Single submissionThe head of an agency submitting a request for reauthorization under subsection (a) shall make every effort to bundle multiple requests for reauthorization in a single submission.
 (c)Public availability of reportsAny report submitted by the head of an agency under subsection (a) shall be published on the public website of the agency.
 4.Relationship to the administrative procedureNothing in this Act shall be construed to supersede the provisions of chapter 5, 6, or 7 of title 5, United States Code.
 5.DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.
 (2)AdministratorThe term Administrator means the Administrator of the Office of Information and Regulatory Affairs in the Office of Management and Budget.
 (3)Covered ruleThe term covered rule has the meaning given the term rule in section 551 of title 5, United States Code, but does not include a rule— (A)issued in accordance with the formal rulemaking provisions of sections 556 and 557 of title 5, United States Code;
 (B)issued with respect to a military or foreign affairs function of the United States; (C)that the Administrator certifies in writing is necessary for the enforcement of Federal criminal laws;
 (D)that is limited to agency organization, management, or personnel matters; or (E)that is necessary due to an imminent threat to human health or safety or any other emergency.
 (4)SunsetThe term sunset means to have no force or effect. 